UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 7, 2012 Capital Southwest Corporation (Exact name of registrant as specified in its charter) Texas (State or other jurisdictionof incorporation) 814-00061 75-1072796 (CommissionFile Number) (IRS EmployerIdentification No.) 12900 Preston Road, Suite 700, Dallas, Texas 75230 (Address of principal executive offices) (Zip Code) 972-233-8242 Registrant’s telephone number, including area code (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Effective as of May 2, 2012, Graeme W. Henderson, and effective May 3, 2012, Donald W. Burton, resigned as directors of Capital Southwest Corporation (the “Company”).Neither director indicated any disagreement with the Company.Attached hereto as Exhibits 99.1 and 99.2 are copies of Mr. Henderson's and Mr. Burton's letters of resignation. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Letter from Graeme W. Henderson dated May 2, 2012. Letter from Donald W. Burton dated May 3, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 7, 2012 CAPITAL SOUTHWEST CORPORATION By: /s/Gary L. Martin Gary L. Martin Chairman and Chief Executive Officer 2
